UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-04440 JAK (SKX) Date October 21, 2019
Title David Daryl Jones v. Gabriela Vargas, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Victor Cruz Lisa Gonzalez
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
David Daryl Jones (self-represented) William Ireland
Proceedings: DEFENDANTS JP MORGAN CHASE BANK, N.A., AND VARGAS’S

NOTICE OF MOTION AND MOTION TO DISMISS, OR IN THE
ALTERNATIVE, FOR A MORE DEFINITE STATEMENT (DKT. 11)

PLAINTIFF’S MOTION TO REMAND FILED IN STATE COURT WITH ITS
MEMORANDUM OF POINTS AND AUTHORITIES (DKT. 15)

The hearing is held. The Court states its tentative views to deny Plaintiffs Motion to Remand Filed in
State Court With Its Memorandum of Points and Authorities (the “Motion to Remand”) (Dkt. 15) and
grant, with leave to amend, Defendants JP Morgan Chase Bank, N.A., and Vargas’s Notice of Motion
and Motion to Dismiss, or in the Alternative, for a More Definite Statement (the “Motion to Dismiss”
(Dkt. 11)). As to the Motion to Remand, there is subject matter jurisdiction because the sole claim
arises under a federal statute. The evidence also shows that the matter was removed within 30 days
after service was effected. As to the Motion to Dismiss, there is no allegation as to any credit provided
to Plaintiff through the opening of a checking account. A checking account is not a credit instrument,
and there are no allegations as to a line of credit or some form of overdraft protection. Counsel for
Defendants and Plaintiff each addresses the Court. Neither disagrees with the tentative views that were
stated.

The Court adheres to its tentative views. The Motion to Remand is DENIED and the Motion to Dismiss
is GRANTED, with a brief, separate written order to follow with some additional details on the basis for
each ruling. The Complaint is dismissed without prejudice and with leave to amend. Plaintiff shall file a
First Amended Complaint on or before November 12, 2019.

IT IS SO ORDERED.
09

 

Initials of Preparer vpc

 

Page 1 of 1
